           Case 8:19-cv-02715-PWG Document 86 Filed 12/09/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                        6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                     GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                      (301) 344-0670
                                                                                (301) 344-3910 FAX




                                      December 9, 2019



RE: Casa De Maryland, Inc et al v. Trump
     PWG 19-cv-2715
RE: Mayor and City Council of Baltimore et al v. United States Department of Homeland
Security et al
      PWG 19-2851




                                              LETTER ORDER
Dear Parties:

       Please be advised the Court has scheduled a telephone conference call on December 18,
2019 at 3:30PM. Parties are directed to dial in on the designated date and time. The dial in
information is as follows:
Dial-In Number: (877) 848-7030
Access Code: 9549728
Participant Password: 121819
        Although informal, this is an Order of the Court and shall be docketed as such.


                                                            Sincerely,

                                                                   /S/
                                                            Paul W. Grimm
                                                            United States District Judge




ast
